Citation Nr: 0838009	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  07-15 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1964 to June 
1973 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the RO.


FINDING OF FACT

The currently demonstrated bilateral hearing loss is shown as 
likely as not to be etiologically related to acoustic trauma 
to which the veteran was exposed during his period of active 
service.


CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's favor, 
bilateral sensorineural hearing loss was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has considered the regulations pertaining to VA's 
statutory duty to assist the veteran with the development of 
facts pertinent to his claim.  Given the favorable action 
taken hereinbelow, the Board finds that no further assistance 
in developing the facts pertinent to the veteran's claim is 
required at this time.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

For purposes of applying the laws administered by VA, hearing 
impairment will be considered a disability when the 
thresholds for any of the frequencies at 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; the thresholds 
at three of these frequencies are 26 or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  

During service, the veteran received treatment on several 
occasions for issues related to his ears.  February and March 
1970 service treatment records noted the veteran had wax 
build-up in the ears.  In a December 1971 service treatment 
record the veteran was diagnosed with otitis media of the 
left ear.  In March 1973, the veteran again received 
treatment for wax build-up in the ears.  Review of physical 
examinations at entrance and for submarine service in 1964, 
when converted from ASO units (in use in service until 
October 1967) to ISO units reveal essentially similar 
findings to those recorded on the separation examination.  
Those readings are all essentially within normal limits.

Subsequent to service, the veteran is shown to have bilateral 
hearing loss.  The veteran contends that his hearing loss is 
the result of exposure to loud noises aboard the nuclear 
submarine he was assigned to during his period of active 
duty.  The veteran asserts that in performing his duties, 
electrical operator in the engineering spaces of the nuclear 
submarine, he was exposed to excessively loud noise without 
the use of hearing protection.

A March 2001 private treatment record does demonstrate that 
the veteran has a bilateral hearing disability.  In a March 
2006 statement, the private physician indicated that he had 
reviewed the veteran's service records and various lay 
statements submitted on his behalf.  The physician noted that 
the veteran was exposed to "very intense sounds" during his 
period of service.  The physician concluded that what was 
clear from the records was the veteran had a significant 
decrease in his hearing during this time of his service which 
had continued in an expected progressive pattern since.  The 
physician observed that the veteran currently had moderate to 
severe sensorineural hearing loss with noise exposure as a 
major contributor to the veteran's hearing loss.

In a March 2006 VA examination report the examiner recorded 
the veteran's current complaints associated with his hearing 
loss.  The examiner noted that the veteran was exposed to 
excessive noise during his period of service aboard the 
submarine.  The examiner also noted that the veteran was not 
exposed to any kind of excessive noise subsequent to service.  
Examination results showed that the veteran had mild 
sensorineural hearing loss bilaterally at the lower 
frequencies, sloping to moderately severe to severe 
sensorineural hearing loss at the higher frequencies.  

The examiner noted the claims file had been reviewed.  The 
examiner observed that the veteran's hearing at both his 
entrance and separation examinations was within normal 
limits.  The examiner also noted that the veteran had otitis 
media and a ruptured tympanic membrane (TM) in his left ear 
during service.  However, the examiner opined that the 
veteran's hearing loss was not a result of noise exposure 
during his period of service.  In support of this opinion, 
the examiner noted that the veteran's hearing at separation 
was within normal limits.  The examiner did conclude; 
however, that the veteran's tinnitus was most likely a result 
of noise exposure during his military service.

In this case, as indicated above, there exists competent 
medical evidence both supporting and contradicting the 
veteran's contentions.  It is therefore the responsibility of 
the Board to weigh this evidence so as to reach a 
determination on the veteran's claim.  See Hayes v. Brown, 5 
Vet. App. 60, 69 (1993); Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992) (it is the responsibility of the Board to 
assess the credibility and weight to be given the evidence).  

Several considerations must be addressed in cases where there 
are competent but conflicting medical opinions.

First, the Board may only consider independent medical 
evidence to support its findings and may not provide its own 
medical judgment in the guise of a Board opinion.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1990).  The Board may, 
however, may favor the opinion of one competent medical 
professional over that of another so long as an adequate 
statement of reasons and bases is provided.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995)

Second, the probative value of a medical opinion largely 
depends upon the extent to which such an opinion was based on 
a thorough review of a veteran's medical history, as 
contained in his claims file.  In cases where an examiner who 
has rendered a medical opinion has not had an opportunity to 
review the veteran's medical records, the medical opinion's 
probative value is substantially limited.  See Miller v. 
West, 11 Vet. App. 345, 348 (1998) (bare conclusions without 
a factual predicate in the record are not considered 
probative); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
 

Third, the fact that an opinion is relatively speculative in 
nature also limits its probative value.  For example, an 
examiner's opinion that a current disorder "could be" 
related to, or that there "may be" some relationship with, 
symptomatology in service makes the opinion of the examiner 
too speculative in nature.  See Bostain v. West, 11 Vet. App. 
124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (a medical opinion expressed in terms of "may" also 
implies "may or may not" and is too speculative to 
establish a causal relationship).  See also Warren v. Brown, 
6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms 
such as "could have been" is not probative).  

Fourth, the fact that a veteran has received regular 
treatment from a physician or other doctor is certainly a 
consideration in determining the credibility of that doctor's 
opinions and conclusions.  That notwithstanding, the United 
States Court of Appeals for Veterans Claims (Court) has 
declined to adapt a "treating physician rule" under which a 
treating physician's opinion would presumptively be given 
greater weight than that of a VA examiner or another doctor.  
See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); 
Guerrieri v. Brown, 4 Vet. App. 467-471-3 (1993).

Finally, evidence of a prolonged period without medical 
complaint after service can be considered along with other 
factors in the analysis of a service connection claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Given its review of the record, the Board finds the evidence 
to be in relative equipoise in showing that the bilateral 
hearing loss as likely as not is the result of noise exposure 
during the veteran's period of active service.  In this 
regard, the Board notes that the private physician is 
certainly competent to render an opinion as to medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992). 

The Board is aware that in the March 2006 VA examination the 
examiner concluded that the hearing loss was not related to 
the excessive noise exposure in service.  However, in the 
same report, the examiner concluded that the tinnitus was 
related to the excessive noise exposure in service.  In this 
regard, the Board finds that the rationale of the VA examiner 
is not adequately explained given that the claimed tinnitus 
and bilateral hearing loss resulted from a common etiology or 
single accident, namely exposure to excessive noise aboard 
the nuclear submarine during the veteran's period of active 
duty.  To that end, the examiner did not adequately explain 
how/why the excessive noise exposure during service, 
sufficient to cause tinnitus, was insufficient to cause a 
bilateral hearing disability.  Additionally, other cause for 
the hearing loss, such as advancing age for instance, was not 
given.

Thus the Board finds that the evidence is essentially in 
equipoise.  In such cases, reasonable doubt in resolved in 
the appellant's favor, warranting allowance of service 
connection in this case.


ORDER

Service connection for bilateral hearing loss is granted.


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


